REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
EXAMINER’S AMENDMENT	5
Allowable Subject Matter	6
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to applicant’s claim set received on 2/3/21.  Claims 1-10 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stone region information extraction unit for extracting at least one stone region information by using a first machine learning model trained for each of a plurality of tomography 10images having mutually different tomography heights; an image-specific stone detail information extraction unit for extracting image-specific stone detail information related to a region actually corresponding to a stone in each stone region based on color information of a pixel in the stone 15region of the tomography image corresponding to the at least one stone region information; an image-specific stone detail information clustering unit for clustering the image-specific stone detail information for a same stone among the image-specific stone detail information 20of each of the tomography images; a stone-specific detail information extraction unit for extracting stone-specific detail information including a size of each stone based on information including the stone region information and the image-specific stone detail information; 25and 56a urinary stone information generation unit for generating or providing the urinary stone information based on at least one of the tomography image, the stone region information, the image-specific stone detail information, and the stone-specific 5detail information according to a request of a user.” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with June Kim (Reg #: 70,397) on 8/18/22.
The application has been amended as follows:

10. (Currently amended) A non-transitory computer-readable medium recorded with a program for performing the method for providing the urinary stone information according to one of claims 1 to 8.


Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, the primary reason for the allowance of the claims is the inclusion of the limitations, “extracting image-specific stone detail information related to a region actually corresponding to a stone in each stone region based on color information of a pixel in the stone region of the tomography image corresponding to the at least one stone region information; 15clustering the image-specific stone detail information for a same stone among the image-specific stone detail information of each of the tomography images; extracting stone-specific detail information including a size of each stone based on information including the stone 20region information and the image-specific stone detail information; and generating or providing the urinary stone information based on at least one of the tomography image, the stone region information, the image-specific stone detail information, and 25the stone-specific detail information according to a request of 53a user”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Gottlieb (US 2002/0081743 A1) is cited to teach image analysis of urine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666